DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S NOTE
The Examiner exhausted all attempts in locating contact information to speak to the Applicant about an Examiner’s Amendment for allowance. The Examiner even tried reaching out to an attorney associated with another one of the Applicants applications. 
No contact number or information is provided. The Examiner strongly encourages to leave a credible number the Applicant can reached to discuss the Application moving forward. The Examiners contact information can be located at the bottom of the Office Action. 
Response to Arguments
Applicant's arguments filed 04/09/2021 have been fully considered but they are not persuasive. The Applicant argues that neither Borhan et al. (US 2013/0218721), hereon referred to as Borhan, nor Russell et al. (US 2019/0318326), and hereon referred to as Russell, alone or in combination teach/suggest all of the limitations of the independent claim(s). Specifically, the Applicant argues that the prior art is silent regarding “transaction batching” or “transaction batching settings”. 
	However, the Examiner respectfully disagrees. In the specification of the Instant Application “transaction batching” is defined in various ways. For example, “A single transaction can be created that possess multiple inputs and/or multiple outputs. This allows "batching" transactions together” (Pg. 13); and “In some embodiments, transactions or transaction requests from one or more users or customers maybe aggregated and or batched. For example, transactions within a particular time range or timeframe may be batched together. In another example, transactions may be handled and/or temporarily handled by a service provider such as a software service and/or liquidity provider. For example, a service or liquidity provider may provide credit for one or more transactions until batching criteria are met, such as a certain number of transactions and/or volume of transactions are aggregated for batching, handling, and/or settling” (Pg. 14). Based on these examples, “transaction batching” can 
[0035] If, at 475, it is determined that the cryptocurrency amounts do match, at 500, receipt information is evaluated and, at 505, it is determined if the transaction verification is complete. If not, the chart 300 loops back to 500. If, at 505, it is determined that the transaction verification is complete, at 510, it is determined if the transaction verification occurred within 5 minutes. If not, the flow chart 300 advances to 490. If a user does not send cryptocurrency to the address provided by the kiosk/ATM100 within the time period (e.g., 5 minutes), the order is deemed invalid. This is to mitigate market exchange rate fluctuations. If a user wishes to sell cryptocurrency after the time period, a new transaction will need to be generated. If, at 510, it is determined that the transaction verification occurred within five minutes, at 515, the cryptocurrency amount being offered for sale is verified by network confirmations. In one embodiment, one to six network confirmations (an industry standard) are deemed adequate to verify a suitable amount of cryptocurrency held/owned by the seller. The well-established peer-to-peer cryptocurrency network confirms transactions by recording the transactions in the transaction log or “blockchain” stored across the peer-to-peer network every 10-minutes. After six confirmed records or “blocks”, which may take up to an hour, a transaction is usually considered confirmed beyond reasonable doubt. If a user scans his sell receipt before the cryptocurrency network has finished processing it, nothing happens and the user has to wait until it is ready. If, at 515, it is determined that network confirmation has not occurred, at 520, the cryptocurrency kiosk/ATM 100 device waits for confirmation and goes inactive. If, at 515, it is determined that network confirmation has occurred, at 525, the user is prompted to depress a withdraw button or icon on the touch screen display 150. At 530, it is determined if there is sufficient cash in the cryptocurrency kiosk/ATM device 100 to fund the cash withdraw. If not, at 535, the withdrawal is rejected for lack of available funds. If, at 530, it is determined that there are sufficient funds available, at 540, the user is prompted to confirm the withdrawal. If confirmation occurs, at 545, the transaction is finished and, at 550, the cash/notes are dispensed.
[0039] FIG. 7 shows a network of kiosk/ATM devices 700 utilizing a lightning network 705 built on top of, or layered upon, (i.e., off-chain network) the underlying cybercurrency blockchain network 710. The lightning network 705 or secondary network relies on smart contracts between individual users to decrease the load on the blockchain while increasing the speed of transactions. For example, a conventional blockchain network may only be able to process 2 to 7 transactions per second given the decentralized nature of the network. The lightning network 705 utilizes user-generated bi-directional payment channels 715 formed by user A and user B. Setting up the user-generated bi-directional payment channel 715 involves communication with the blockchain network 710 via a connection therebetween. Once the user-generated bi-directional payment channel 715 is established, transactions may be conducted between the user A and user B via smart contracts without global consensus of the blockchain network 710 community.
[0040] Setting up the user-generated bi-directional payment channels 715 requires the parties (e.g., user A and user B) to set up a multi-signature wallet and deposit funds. Completing a 

The Examiner can appreciate, and understand that maybe the combination of prior art, or the way “transaction batching” is taught by the references aligns with specific embodiment or spirit of the instant application. However, under a broad and reasonable interpretation, based on how the claims are currently presented, the combination of the prior art discloses these elements. 
Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The applicant argues the appropriateness of the Examiner’s interpretation of “intended use” for "wherein at least one of the one or more of the first set of terminals dispenses a cannabis-containing product" and "wherein at least one of the one or more of the first set of terminals dispenses a tobacco-containing product". The applicant mentions that the MPEP 2111 provides: 
"To satisfy an intended use limitation which is limiting, a prior art structure which is capable of performing the intended use as recited in the preamble meets the claim. See, e.g., In re Schreiber, 128 F-3d 1473, 1477, 44 USPQ2d 1429, 143:1 (Fed. Cir. 1997)". 
The Applicant argues that prior art does not include any remote resemblance of any structure capable of dispensing cannabis or tobacco-containing products.  
However, the Examiner respectfully disagrees. As cited by the applicant, the MPEP mentions that “To satisfy an intended use limitation which is limiting, a prior art structure which is capable of performing the intended use as recited”. In question is the kiosk to dispense tobacco or cannabis related products. As mentioned in the previous office action, not limited to, Borhan mentions the utilization of a kiosk to implement a particular computing element, and complete a sale/transaction with a user. It is Adams et al. (US2016/0147977) [Paragraphs 0066-0087]; and Hubbard et al. (US 2020/0342507) [Paragraphs 0134-0136; Figs.15-16]. As it is well known to an ordinary skill in the art, that a kiosk that can dispense items, Borhan has discloses of a kiosk to complete a sales transaction (purchase a product) with a user, it is clear that Borhan discloses/teaches of a kiosk that is functionally and structurally capable of performing the intended use of dispensing a cannabis-containing product or a tobacco-containing product. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 21-50 are rejected under 35 U.S.C 103 as being unpatentable over Borhan et al. (US 2013/0218721), hereon referred to as Borhan, in view of Russell et al. (US 2019/0318326), and hereon referred to as Russell. 
a) managing, operating, or maintaining a plurality of terminals in a network or system; b) allowing access to a first account portal, console, or system that allows selections or updates, wherein the first account portal, console, or system comprises: i) one or more graphical user interfaces (GUIs), the GUIs including at least: i) information associated with one or more terminals in a first set of terminals, wherein the information includes:  (The TVC allows a user access to their account portal through a GUI that includes information about the transaction and TVC;   Paragraphs 0053-0062). 
However, Borhan does not disclose (a) settings associated with each of the one or more terminals in the first set of terminals, wherein the settings include: (i) first settings, wherein the first settings comprise:  (i) transaction batching settings.  In an analogous art Russell discloses (a) settings associated with each of the one or more terminals in the first set of terminals, wherein the settings include: (i) first settings, wherein the first settings comprise:  (i) transaction batching settings (The user selects an amount of cryptocurrency to purchase or amount of conventional currency to exchange for cryptocurrency; Once a selection is made, a destination cryptocurrency address is entered by the user. The destination cryptocurrency address is a digital address which is configured to receive the cryptocurrency when electronically dispensed by the cryptocurrency kiosk/ATM device; Paragraphs 0030-0035; 0039-0040).  
At the time before the effective filing date of the invention, it would have been obvious to the one with ordinary skill in the art to combine the teachings disclosed by Borhan, with the teachings disclosed by Russell regarding (a) settings associated with each of the one or more terminals in the first set of terminals, wherein the settings include: (i) first settings, wherein the first settings comprise:  (i) transaction batching settings. The suggestion/motivation of the combination would have been to provide cryptocurrency device for buying and selling of cryptocurrency securely (Russell; Paragraph 0002). 
wherein the transaction batching settings are for batching cryptocurrency transactions (The user may configure a maximum one-time payment amount via the TVC initiated transaction, e.g., by sliding the bar to select a maximum amount; Paragraph 0134). 
In regards to claims 23, 33, & 33, Russell discloses wherein the transaction batching settings comprise at least: i) a first field allowing entry or selection of a first value comprising a cryptocurrency or fiat value (The user selects an amount of cryptocurrency to purchase or amount of conventional currency to exchange for cryptocurrency; Once a selection is made, a destination cryptocurrency address is entered by the user. The destination cryptocurrency address is a digital address which is configured to receive the cryptocurrency when electronically dispensed by the cryptocurrency kiosk/ATM device; Paragraphs 0030-0035).  
In regards to claims 24, 34, & 44, Russell discloses wherein the transaction batching settings comprise at least: i) a first field allowing entry or selection of a first value comprising a cryptocurrency or fiat value; 2) a second field allowing entry or selection of a second value comprising a time interval, frequency, or value at which to batch transactions (The user selects an amount of cryptocurrency to purchase or amount of conventional currency to exchange for cryptocurrency; Once a selection is made, a destination cryptocurrency address is entered by the user. The destination cryptocurrency address is a digital address which is configured to receive the cryptocurrency when electronically dispensed by the cryptocurrency kiosk/ATM device; The user inserts cash/notes into the bill validator of the cryptocurrency kiosk/ATM; The cryptocurrency is transmitted from the local digital address associated with the cryptocurrency kiosk/ATM device to the destination cryptocurrency address provided previously by the user;   Paragraphs 0030-0035).
In regards to claims 25, 35 & 45, Borhan discloses a third field allowing entry or selection of a third value comprising a minimum or maximum number of transactions threshold to batch(The user may . 
Russell discloses wherein the transaction batching settings comprise at least: t) a first field allowing entry or selection of a first value comprising a cryptocurrency or fiat value; 2) a second field allowing entry or selection of a second value comprising a time interval, frequency, or value at which to batch transactions (The user selects an amount of cryptocurrency to purchase or amount of conventional currency to exchange for cryptocurrency; Once a selection is made, a destination cryptocurrency address is entered by the user. The destination cryptocurrency address is a digital address which is configured to receive the cryptocurrency when electronically dispensed by the cryptocurrency kiosk/ATM device; The user inserts cash/notes into the bill validator of the cryptocurrency kiosk/ATM; The cryptocurrency is transmitted from the local digital address associated with the cryptocurrency kiosk/ATM device to the destination cryptocurrency address provided previously by the user;   Paragraphs 0030-0035). 
In regards to claims 26, 36, & 46, Borhan discloses receiving selections or updates made in the first account portal, console, or system for the transaction batching settings (The user may configure a maximum one-time payment amount via the TVC initiated transaction, e.g., by sliding the bar to select a maximum amount; Paragraph 0134).
In regards to claims 27, 37 & 47, Borhan discloses d) based on the selections or updates, updating configuration settings associated with operations performed at each of the one or more terminals in the first set of terminals (TVC may facilitate a user to engage a restricted-use account for the cost of eligible items. A restricted-use account may be a financial account having funds that can only be used for payment of approved products. The user may configure a maximum one-time payment amount via the TVC initiated transaction, e.g., by sliding the bar to select a maximum amount; Paragraphs 0134; 0168).
wherein one or more of the first set of terminals is a combination automated teller machine (ATM) and virtual currency kiosk (The device can function as a virtual currency ATM to purchase or sell virtual currency, or can function as a regular ATM buy giving the customer bills; Paragraphs 0027-0029).
In regards to claims 29, 39 & 49, the combination of Borhan and Russell addresses this limitation as indicated above; the functional ability to sale an item. The limitation of wherein at least one of the one or more of the first set of terminals dispenses a cannabis-containing product is merely intended use of the invention, and the combination of Borhan and Russell is capable of being used there since it would remain functionally equivalent. 

In regards to claims 30, 40 & 50, the combination of Borhan and Russell addresses this limitation as indicated above; the functional ability to sale an item. The limitation of wherein at least one of the one or more of the first set of terminals dispenses a tobacco-containing product is merely intended use of the invention, and the combination of Borhan and Russell is capable of being used there since it would remain functionally equivalent. 

Conclusion


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARIF E ULLAH whose telephone number is (571)272-5453.  The examiner can normally be reached on Mon-Fri 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.